On January 23, 1998, the defendant was sentenced to ten (10) years in the Montana Women’s Prison.
On September 10,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via video and was represented by Roberta Drew. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that this case be remanded to district court for the preparation of a pre-sentence investigation report. The record does not indicate that one was ever done and there is nothing in the record indicating that such report was waived by the Court, as required by the statute. Once the pre-sentence investigation report is complete, the Board requests that the sentencing judge reconsider the sentence and state reasons for the sentence imposed, in light of the non-violent sentencing criteria in 46-18-225, MCA.
Done in open Court this 10th day of September, 1999.
DATED this 5th day of October, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson